MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                  Aug 31 2020, 11:22 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David W. Stone IV                                         Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          August 31, 2020
of Parental Rights of M.C.,                               Court of Appeals Case No.
Mother, N.J., Father, and Z.J.,                           20A-JT-399
Child,                                                    Appeal from the
M.C.,                                                     Madison Circuit Court
                                                          The Honorable
Appellant-Respondent,
                                                          G. George Pancol, Judge
        v.                                                Trial Court Cause No.
                                                          48C02-1910-JT-260
Indiana Department of Child
Services,
Appellee-Petitioner.



Kirsch, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020                      Page 1 of 23
[1]   MC. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her minor child, Z.J. (“Child”).1 Mother raises the following restated

      issue on appeal:


               I.       Whether the court erred in making several of its findings;
                        and


               II.      Whether the juvenile court’s judgment terminating
                        Mother’s parental rights was supported by clear and
                        convincing evidence.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother and N.J. (“Father”) (together, “Parents”) are the biological parents of

      Child. Appellant’s App. Vol. II at 6. On July 3, 2017, Child was born positive for

      THC, and medical personnel observed that he was experiencing drug

      withdrawal symptoms. Ex. Vol. at 3; Tr. at 14. At that time, Child presented

      with tremors, vomiting, and stiff joints. Appellant’s App. Vol. II at 33. On July 6

      and 13, 2017, both Mother and Father tested positive for THC. Id. However,

      Child was not removed from Parents’ home at this point. Id.




      1
        The juvenile court also terminated Father’s parental rights in the same order. Although Father does not
      join in Mother’s appeal, he later filed an appeal on the termination order, and we resolve his appeal in a
      companion case filed with the present case on this date.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020                    Page 2 of 23
[4]   On October 11, 2017, Mother had a fight with Father, punching him multiple

      times in the head and stomach and throwing household items at him, and she

      threatened to physically harm Child. Id. at 34. Law enforcement were called

      and twice ordered Mother to leave the home and threatened her with arrest if

      she returned. Id. On October 12, 2017, the Indiana Department of Child

      Services (“DCS”) attempted to set up a safety plan with Parents, but Parents

      continued to argue and were unable to agree on a satisfactory plan. Id. When a

      safety plan could not be agreed upon, Child was removed from the Parents’

      home and placed in foster care. Id.


[5]   On October 13, 2017, DCS filed a petition alleging that Child was a child in

      need of services (“CHINS”), and the juvenile court authorized the petition. Ex.

      Vol. at 42. On the same date, the juvenile court held an initial hearing, advised

      Parents of the material allegations of the CHINS petition, and appointed

      separate legal counsel for each of the Parents. Id. at 40. On October 18, 2017,

      Mother admitted that Child was a CHINS, acknowledging “that the child did

      test positive for THC at the time of birth and services could be beneficial.” Id.

      at 38. Both Mother and Father waived a fact-finding hearing, and the juvenile

      court adjudicated Child to be a CHINS under Indiana Code section 31-34-1-1.
Id.


[6]   On November 15, 2017, the juvenile court held the dispositional hearing and

      ordered Mother and Father into reunification services. Id. at 33-37. Among the

      general requirements under the dispositional decree, Parents were ordered to

      obey the law, visit Child on a regular basis, care for Child, maintain adequate

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 3 of 23
      housing and a means of legal income, and abstain from drug use. Id. at 34-36.

      Parents were also ordered to do the following specific requirements: participate

      in individual counseling and follow all recommendations; participate in family

      counseling and follow all recommendations; cooperate with home-based

      services; complete a drug and alcohol assessment and follow all

      recommendations; submit to random drug screens upon request of DCS;

      successfully complete parenting classes; attend AA/NA on a regular basis,

      secure a sponsor, and provide verification of attendance; complete an anger

      management assessment and follow all recommendations; maintain consistent

      contact with DCS and inform DCS of any change in address within forty-eight

      hours; and participate in and successfully complete any recommendations of

      any domestic violence assessments or programs. Id. at 34-37. Mother was also

      ordered to participate in a batterer’s intervention program. Id. at 35.


[7]   On April 2, 2018, the juvenile court held a review hearing, and found that

      Mother and Father had not complied with Child’s case plan at that time. Ex.

      Vol. at 12. Mother had completed a substance abuse assessment and had been

      diagnosed with “Cannabis Use Disorder, severe; GAD Generalized Anxiety

      Disorder and Panic Disorder.” Id. She was recommended to participate in

      individual therapy two to four times per month and group therapy. Id.

      Previously, on July 20, 2017, DCS had made a referral for Mother to have a

      substance abuse assessment and treatment at Aspire, but Mother did not

      comply at that time. Id. Mother started substance abuse treatment in January

      2018 at the Bowen Center in Huntington, Indiana. Id. Mother attended all of

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 4 of 23
      her sessions in February 2018 but stopped attending her group and individual

      therapy in March 2018. Id. During the time period beginning in September

      2017 and continuing to the date of the review hearing, Mother tested positive

      for THC on all drug screens except for one, and she also tested positive for

      amphetamine, methamphetamine, cocaine, and “Benzoylecgonine” on several

      occasions. Id. at 12-13. Mother also failed to show up for drug screens on at

      least twenty-seven occasions. Id. at 13. During a team meeting prior to the

      review hearing, Parents had told DCS that they had been having problems

      completing their drug screens due to work schedule conflicts, so it was arranged

      that they could go to a different location; however, they never showed up for

      their drug screens at that location and could not be reached at the phone

      number they had provided. Id. At the time of the hearing, Parents had begun

      working with home-based services, but services were suspended in March 2018

      due to multiple no-shows by Parents. Id. at 14.


[8]   Although Mother was ordered to participate in domestic violence intervention

      services, when DCS brought the services to her, she insisted that she had not

      been ordered to complete such services, even when DCS reminded Mother that

      domestic violence was one of the reasons why the CHINS case was opened. Id.

      at 15. Parents continued to refuse to complete domestic violence intervention

      services, and Mother denied any relationship problems despite several reports

      from the service providers that Parents had ongoing relationship issues with

      Mother becoming very angry and violent in front of Child and Father appearing

      to instigate arguments occasionally. Id.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 5 of 23
[9]    A parenting assessment had not been scheduled at the time of the hearing, even

       though DCS had recommended an assessment. Id. A service provider had

       observed that Mother played too rough with Child, that Mother was

       overfeeding Child, and that Parents continued to fight in front of Child, all of

       which suggested a lack of knowledge of child development. Id. It was also

       found that Parents had failed to maintain contact with DCS and that Parents

       had been staying in motels and had not notified DCS of their whereabouts. Id.


[10]   At the time of the review hearing, Parents were not visiting Child regularly. Id.

       at 24. Mother had been provided with approximately thirty-seven opportunities

       to visit Child since his removal and had only visited him approximately twenty-

       two times during the reporting period. Id. Mother gave various reasons for the

       missed visitations, including illness, lack of transportation, work, and a tattoo

       that took too long to get. Id.


[11]   On September 19, 2018, a permanency hearing was held, at which the juvenile

       court found that DCS had provided Parents with several reunification services,

       but they had failed to comply with Child’s case plan. Id. at 8-9. Supervised

       visitations had been suspended in April 2018 due to Parents not showing up.
Id. at 9. Mother had not participated in parenting skills building, had not

       participated in drug screens or substance abuse treatment since May 2018, had

       not completed domestic violence programs or psychiatric and medical

       evaluations, and had not completed home-based casework services. Id. At that

       time, the juvenile court changed the permanency plan to adoption concurrent

       with reunification. Id.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 6 of 23
[12]   On March 6, 2019, the juvenile court held another review hearing. Id. at 2-5.

       At that time, services, including supervised visitation, parenting skills building,

       random drug screens, substance abuse treatment, psychiatric evaluation,

       medication evaluation, domestic violence intervention, child and family team

       meetings, home-based case work services, and neuropsychological assessment

       had been offered to Mother. Id. at 2. Mother had stopped participating in or

       failed to begin most services by April or May 2018. Id. The juvenile court

       found that Mother had not enhanced her parenting abilities and had not

       cooperated with DCS. Id. at 2-3. Mother had stopped visiting Child in April

       2018, and eventually, her visitation was cancelled due to “no show[s].” Id. at 3.


[13]   On August 28, 2019, the juvenile court held a permanency hearing and changed

       Child’s permanency plan to adoption. Appellant’s App. Vol. II at 29. The

       juvenile court noted that the DCS family case manager (“FCM”) had reported

       that Mother had been living in Louisiana since June 2018. Id. However,

       Mother and Father had not participated in services or visited Child since April

       2018. Id.


[14]   On October 2, 2019, DCS filed its termination petition. Id. at 25-27. On

       November 6, 2019, the juvenile court held the initial hearing, and Mother and

       Father did not appear because they were living in Louisiana at the time. Tr. at

       4. The termination fact-finding hearing was held on December 17, 2019, and

       Mother and Father both appeared telephonically and by counsel. Id. at 11. At

       the hearing, Child’s court appointed special advocate (“CASA”), Kelsey

       Antrim (“CASA Antrim”), issued her CASA report for the termination hearing

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 7 of 23
       and testified at the hearing and incorporated her report. Appellant’ s App. Vol. II

       at 33-41; Tr. at 53-54. DCS requested the juvenile court to take judicial notice

       of the underlying CHINS case. Tr. at 55. Mother’s counsel did not object, and

       Father’s counsel said the “only objection I have your Honor is that it would be

       hearsay (INAUDIBLE).” Id. The juvenile court noted Father’s objection and

       took judicial notice of the CHINS case. Id.


[15]   At the hearing, Mother testified regarding the dispositional order to participate

       in individual counseling, stating, “I did a few of them” but attributed her lack of

       compliance to moving. Id. at 58. She admitted she “never did [family]

       counseling” because she first had to complete individual counseling. Id. at 59.

       Mother testified that she lived with her mother for “three or four months” while

       Mother was still living in Indiana, and her mother would not let other people

       into the house, so Mother was unable to engage in “home-based work.” Id. at

       61-62. Mother admitted she did not follow-up with recommendations from her

       substance abuse assessment because she moved shortly after completing the

       assessment. Id. at 62. She did not recall engaging in parenting classes and

       testified that she did not attend AA/NA, did not secure a sponsor, and did not

       provide verification of attendance. Id. at 62-65. She also testified that she did

       not recall engaging in a domestic violence assessment. Id. at 65.


[16]   Kelly Wol (“Wol”) is a clinical supervision therapist with the Rollins Center

       and performed a substance abuse evaluation for Mother. Id. at 31-33. Wol

       referred Mother to individual substance abuse counseling and group counseling,

       but Mother participated in only four substance abuse individual sessions, and
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 8 of 23
       “no showed” for four sessions. Id. at 33, 38. Mother’s individual therapy

       services were closed in December 2018. Id. at 38. Wol was also referred to

       assist in home-based services with Mother but testified that Mother never

       followed through with those services. Id. at 39. During her time working with

       Wol, Mother took only two drugs screens, both of which tested positive for

       THC. Id. at 40. After six months of “non-involvement,” all of Mother’s

       services at Rollins Center were closed out. Id.


[17]   Mother also worked with an outpatient therapist for substance abuse services.
Id. at 44. Mother had an assessment on January 19, 2018, and first met with

       the therapist on January 31, 2018. Id. Mother was not consistent with services

       and cancelled sessions, which caused a disruption in treatment. Id. at 45. The

       last contact between Mother and the therapist was April 26, 2018, and the

       referral was closed out due to Mother’s noncompliance. Id. at 46.


[18]   FCM Mary Maas (“FCM Maas”) started working with Child and Mother on

       July 2, 2017, the same day Child was born. Id. at 13-14. The case began as an

       informal adjustment due to Child being born drug exposed and Child being

       removed from Parents’ care on October 12, 2017 due to domestic violence in

       the home. Id. at 15. FCM Maas testified that Child was never returned to

       Parents’ care since being removed in October 2017. Id.


[19]   Mother never showed stability in housing during the CHINS case. Id. at 17.

       From the time the case began in 2017 through June 2018, Mother lived in three

       or four different locations, including at a motel. Id. Mother and Father moved


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 9 of 23
       to Louisiana in June 2018 without informing DCS beforehand. Id. Mother had

       also not shown stability in employment over the duration of the case. Id. at 17-

       18. Mother never showed FCM Maas any employment verification and denied

       having a job. Id. at 18.


[20]   FCM Maas testified that Mother’s visitation with Child was sporadic with visits

       stopping and starting and stopping again, due to her non-compliance. Id. at 20,

       21. Even when people were assigned to drive Mother from Huntington to

       Anderson for visits, she would not answer the door to engage in visits. Id. at

       20, 21-22. FCM Maas testified that visitations with Child were eventually

       cancelled due to this non-compliance. Id. at 20.


[21]   FCM Maas further testified that Mother and Father continued to engage in

       domestic violence even in the presence of services providers. Id. at 22.

       Supervised visits had to be stopped “on a couple of occasions” because they

       were “fighting” and “created a safety hazard.” Id. FCM Maas testified that

       Mother never resolved her domestic violence issues. Id. at 30. When Mother

       moved to Louisiana in June 2018, she no longer maintained contact with DCS,

       and Mother did not provide any further evidence of participating in services.
Id. at 22.


[22]   When Parents relocated to Louisiana, they did not inform DCS of their move.
Id. at 30. FCM Maas reached out to Mother “at least weekly” while the case

       was pending, but Mother stopped cooperating with DCS. Id. at 23. Due to

       Mother’s lack of participation, FCM Maas believed that continuation of


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 10 of 23
       Mother’s parent-child relationship posed a threat to Child’s well-being. Id. at

       24. Mother showed no improvement concerning her domestic violence and

       substance abuse issues. Id. Child was doing well in the foster home where he

       had been placed since he was four weeks old, and FCM Maas opined that it

       would be “traumatic for him to be removed from foster care.” Id. FCM Maas

       further testified that it was in Child’s best interests if Mother’s parental rights

       were terminated because Child needed stability, which Parents had not shown.
Id. Since moving to Louisiana, Mother rarely reached out to see how Child

       was, except for a few texts, but no phone calls. Id. at 24-25. FCM Maas stated

       that Mother had shown “no concerns” for Child since moving to Louisiana. Id.

       at 25.


[23]   Since being removed from Parents’ care, Child had been living in a pre-adoptive

       foster home. Id. FCM Maas testified that Child was thriving in the foster home

       and was very bonded with the foster parent. Id. DCS’s plan for Child was

       adoption, and the foster mother was willing to adopt Child. Id. at 25, 53.


[24]   CASA Antrim testified that Mother’s “inconsistencies and [her] lack for [sic]

       showing up for [Child] is a detriment to him and as he gets older will continue

       to be a detriment.” Id. at 54. CASA Antrim stated in her report that Mother’s

       services and visitation with Child were closed out in April and May 2018 due to

       “non-compliance and no shows.” Appellant’s App. Vol. II at 35. Although

       CASA Antrim reached out to Mother, she was never able to speak with Mother

       because Mother never responded, and the last time CASA Antrim attempted to

       contact Mother was September 2018. Id.; Tr. at 54, 55. CASA Antrim testified

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 11 of 23
       that it would be in Child’s best interest for Parents’ rights to be terminated and

       for adoption to occur. Tr. at 54.


[25]   On January 23, 2020, the juvenile court issued its findings, conclusions, and

       order, terminating Mother’s parental rights to Child. Appellant’s App. Vol. II at

       5-24. The juvenile court specifically made the following conclusions:


               6. There is no reasonable probability that the conditions that
               resulted in [Child’s] removal from and continued placement
               outside the care and custody of [Parents] will be remedied.


               7. The continued parental relationship between [Mother] and
               [Child] is a danger to [Child’s] continued health and well-being.


               8. Termination of the parent-child relationship between [Mother]
               and [Child] is in the best interests of [Child].


               9. The plan of the [DCS] for the care and treatment of [Child],
               that being adoption of [Child], is acceptable and satisfactory.
Id. at 24. Mother now appeals.


                                      Discussion and Decision

                                           I.       Proper Findings
[26]   Mother argues that the juvenile court erred in making its findings because the

       findings were improper. She essentially challenges the quality of the findings

       but makes no contention that the evidence presented at the termination hearing

       did not support the findings made by the juvenile court. Mother asserts that the

       juvenile court’s findings were redundant and repetitive and that the record from
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 12 of 23
       the CHINS case contained hearsay regarding the drug screens and other

       statements. She maintains that it was error for the juvenile court to rely on the

       record from the CHINS case due to this hearsay because Parents did not have

       the ability to cross-examine the people who performed the drug screens and the

       service providers whose statements appeared in the CHINS record.


[27]   As to the redundancy and repetitiveness of the findings, we agree that the

       findings contained some repetition of evidence contained in the CHINS record,

       but Mother has not shown how this redundancy prejudiced her or affected the

       outcome of the termination case. Further, although she alleges in her argument

       about repetitiveness that the juvenile court apparently adopted the proposed

       findings submitted by DCS in the termination order, she does not point to

       evidence supporting this. Even if true, it appears that the repetitiveness of the

       findings actually came from the juvenile court’s CHINS orders, which

       contained similar repeated information. Ex. Vol. at 12-33. Therefore, the

       duplicative language in the findings was not the product of any biased

       viewpoint of any party, and this court’s discouragement for “wholesale

       adoption” of a party’s proposed findings in Redd v. Redd, 901 N.E.2d 545, 549

       (Ind. Ct. App. 2009) is not applicable here.


[28]   Mother’s argument regarding hearsay contained in the CHINS record, which

       the juvenile court took judicial notice of at the termination hearing, is a

       challenge to the juvenile court’s CHINS orders. However, she failed to

       challenge the juvenile court’s CHINS orders and the evidence contained within

       them during the CHINS case and has therefore waived such a challenge. The

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 13 of 23
       failure to object to the admission of evidence at trial normally results in waiver

       and precludes appellate review. In re Des.B., 2 N.E.3d 828, 834 (Ind. Ct. App.

       2014). “In order to properly preserve an issue on appeal, a party must, at a

       minimum, ‘show that it gave the trial court a bona fide opportunity to pass

       upon the merits of the claim before seeking an opinion on appeal.’” In re

       Involuntary Termination of Parent-Child Relationship of B.R., 875 N.E.2d 369, 373

       (Ind. Ct. App. 2007) (quoting Cavens v. Zaberdac, 849 N.E.2d 526, 533 (Ind.

       2006)), trans. denied. Mother has, therefore, waived her challenge to the CHINS

       orders.


[29]   Regarding Mother’s challenge to the juvenile court taking judicial notice of the

       CHINS orders, the juvenile court was within its province to do so. Indiana

       Evidence Rule 201(b)(5) provides that a court may take judicial notice of the

       records of a court of this state. See In re D.K., 968 N.E.2d 792, 796 (Ind. Ct.

       App. 2012) (upholding the trial court’s judicial notice of the records of a related

       CHINS proceeding at the outset of a hearing to terminate parental rights).

       Therefore, the juvenile court’s judicial notice of the underlying CHINS records

       was proper. Additionally, Mother had the opportunity to specifically contest

       any facts or information contained within the CHINS records and did not do

       so. Further, the findings that Mother finds objectionable were also testified to

       by witnesses during the termination hearing, and no objections were raised to

       the evidence at that time. Her contentions are therefore waived. See In re

       Des.B., 2 N.E.3d at 834. We do not find that the juvenile court erred in making

       its findings.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 14 of 23
                                         II.     Sufficient Evidence
[30]   As our Supreme Court has observed, “Decisions to terminate parental rights are

       among the most difficult our trial courts are called upon to make. They are also

       among the most fact-sensitive -- so we review them with great deference to the

       trial courts[.]” E.M. v. Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014).

       While the Fourteenth Amendment to the United States Constitution protects

       the traditional right of a parent to establish a home and raise her child and

       parental rights are of a constitutional dimension, the law allows for the

       termination of those rights when a parent is unable or unwilling to meet her

       responsibility as a parent. Bester v. Lake Cty. Office of Family & Children, 839
N.E.2d 143, 145 (Ind. 2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App.

       2001), trans. denied. Parental rights are not absolute and must be subordinated

       to the child’s interests in determining the appropriate disposition of a petition to

       terminate the parent-child relationship. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). The purpose of terminating parental rights is not to punish the

       parent but to protect the child. In re D.P., 994 N.E.2d 1228, 1231 (Ind. Ct. App.

       2013). Termination of parental rights is proper where the child’s emotional and

       physical development is threatened. Id. The juvenile court need not wait until

       the child is irreversibly harmed such that his physical, mental, and social

       development is permanently impaired before terminating the parent-child

       relationship. Id.


[31]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 15 of 23
       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that are most favorable to the judgment. Id. Moreover,

       in deference to the trial court’s unique position to assess the evidence, we will

       set aside the juvenile court’s judgment terminating a parent-child relationship

       only if it is clearly erroneous. Id. at 148-49. A judgment is clearly erroneous

       only if the legal conclusions made by the juvenile court are not supported by its

       findings of fact, or the conclusions do not support the judgment. In re S.P.H.,

       806 N.E.2d 874, 879 (Ind. Ct. App. 2004).


[32]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.
Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[33]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 16 of 23
               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases is one of clear and convincing evidence. In re

       H.L., 915 N.E.2d at 149. Moreover, “if the court finds that the allegations in a

       petition described in section 4 of this chapter are true, the court shall terminate

       the parent-child relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


[34]   Mother argues that the juvenile court failed to prove by clear and convincing

       evidence that her parental rights should be terminated and asserts that the

       evidence was insufficient to support the juvenile court’s determinations.

       Mother specifically contends that DCS failed to prove that the conditions

       resulting in the removal of Child would not be remedied and that continuation

       of the parent-child relationship posed a threat to the well-being of Child. She

       asserts that DCS failed to prove that there was no showing of any nexus

       between her drug use and the grounds upon which her parental rights were

       terminated and that her drug use alone does not establish a proper basis for

       termination of her parental rights. Mother further maintains that there was no
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 17 of 23
       evidence that the domestic violence between Parents affected Child because

       there was no testimony that domestic violence occurred in the presence of Child

       or that Child was able to comprehend the domestic violence since Child was

       only a few months old when removed from Parents’ care.


[35]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home will not be

       remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child Servs.,

       989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what conditions

       led to the child’s placement and retention in foster care, and, second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. In the second step, the trial court must judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing a parent’s recent improvements

       against “‘habitual pattern[s] of conduct to determine whether there is a

       substantial probability of future neglect or deprivation.’” E.M., 4 N.E.3d at 643

       (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule, “trial courts have

       properly considered evidence of a parent’s prior criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment.” In re D.B., 942 N.E.2d 867, 873 (Ind. Ct.

       App. 2011). In addition, DCS need not provide evidence ruling out all

       possibilities of change; rather, it need establish only that there is a reasonable

       probability the parent’s behavior will not change. In re Involuntary Termination

       of Parent-Child Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct. App. 2007).


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 18 of 23
       “We entrust that delicate balance to the trial court, which has discretion to

       weigh a parent’s prior history more heavily than efforts made only shortly

       before termination.” E.M., 4 N.E.3d at 643. When determining whether the

       conditions for the removal would be remedied, the juvenile court may consider

       the parent’s response to the offers of help. D.B., 942 N.E.2d at 873.


[36]   Here, the conditions that led to Child’s removal were Parents’ substance abuse

       and domestic violence. Tr. at 15. As a result of the CHINS adjudication,

       Mother was ordered to obey the law, visit Child on a regular basis, maintain

       adequate housing and a means of legal income, abstain from drug use,

       participate in individual and family counseling and follow all

       recommendations, cooperate with home-based services, complete a drug and

       alcohol assessment and follow all recommendations, submit to random drug

       screens, complete parenting classes, attend AA/NA on a regular basis and

       secure a sponsor, complete an anger management assessment and follow all

       recommendations, maintain consistent contact with DCS and inform DCS of

       any change in address within forty-eight hours, participate in and successfully

       complete any recommendations of any domestic violence assessments or

       programs, and participate in a batterer’s intervention program. Ex. Vol. at 34-

       37. The evidence presented at the termination hearing showed that Mother

       failed to accomplish many of these objectives.


[37]   The evidence presented at the termination hearing showed that after completing

       a substance abuse assessment, Mother was diagnosed with “Cannabis Use

       Disorder, severe; GAD Generalized Anxiety Disorder and Panic Disorder” and

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 19 of 23
       was referred to engage in individual counseling two to four times per month

       and also substance abuse treatment. Appellant’s App. Vol. II at 8; Ex. Vol. at 12.

       Mother only “did a few” sessions of individual counseling, never did family

       counseling, did not engage in home-based services, saying it was because her

       mother would not let the service providers into the home. Tr. 58, 59, 62.

       Mother missed numerous random drug screens and tested positive for THC on

       every drug screen she took except for one. Id. at 62; Ex. Vol. at 12-13. She did

       not engage in parenting classes, did not attend AA/NA, secure a sponsor, and

       provide verification of attendance, and did not engage in a domestic violence

       assessment. Tr. at 62, 64, 65.


[38]   The evidence showed that Mother’s therapy sessions were closed out in

       December 2018 due to no shows, and after engaging in drug screens for a few

       months, her services for drug screening were closed out in April 2018. Id. at 20,

       38. Her substance abuse sessions were also closed out for no-shows in April

       2018. Id. at 20, 38, 49-50. Mother participated in supervised visitation with

       Child, but visitations were stopped in April 2018 when Parents kept moving

       and would try to make last minute arrangements, and did not answer the door

       on at least a couple of occasions when DCS arranged transportation for Parents

       to attend visitations. Id. at 20, 21-22. “[T]the failure to exercise the right to

       visit one’s children demonstrates a ‘lack of commitment to complete the actions

       necessary to preserve [the] parent-child relationship.’” Lang v. Starke Cty. Office

       of Family & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007) (quoting In re

       A.L.H., 774 N.E.2d 896, 900 (Ind. Ct. App. 2002)), trans. denied. Evidence was

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 20 of 23
       also presented that even before supervised visitations were closed out, the

       visitations had to be ended a few times for safety reasons due to Mother fighting

       with Father. Tr. at 22.


[39]   Mother seems to argue her substance use should be discounted or that DCS did

       not prove a nexus between her ability to parent and her drug use. However, she

       was diagnosed with “Cannabis Use Disorder, severe; GAD Generalized

       Anxiety Disorder and Panic Disorder,” and she repeatedly had positive drug

       screens or missed drug screens throughout the duration of the case until services

       were terminated in April 2018. Ex. Vol. at 12-13. “[A] parent whose drug use

       led to a child’s removal cannot be permitted to refuse to submit to drug testing,

       then later claim the DCS has failed to prove that the drug use has continued.”

       In re A.B., 924 N.E.2d 666, 671 (Ind. Ct. App. 2010). Mother’s failure to show

       up for drug screens leads to the logical inference that she was continuing to use

       drugs. Child was born with THC in his system and experiencing symptoms of

       drug withdrawal, and for the duration of the case, Mother has not shown that

       she had ceased her drug use and completed services to ensure that she would be

       able to safely parent Child.


[40]   At the termination hearing, FCM Maas testified that Parents’ “major barriers

       for . . . reunification” were noncompliance with services and continued

       problems with domestic violence and drug use. Tr. at 22. She also testified that

       she had no proof that Parents had completed any services in Louisiana after

       they moved there without notifying DCS and after all services in Indiana had

       been terminated. Id. at 22. Parents failed to maintain contact with DCS despite

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 21 of 23
       being ordered in the dispositional order to “maintain consistent contact with the

       DCS and inform DCS of any changes in address and phone number within

       [forty-eight] hours in writing.” Ex. Vol. at 36. Mother also failed to consistently

       attend visitations with Child, even when she was still living in Indiana. Tr. at

       21-22. Supervised visitations were suspended in April 2018 due to Parents not

       showing up, and at the time of the termination hearing in December 2019,

       Mother had not seen Child since she moved to Louisiana in June 2018. Id.; Ex.

       Vol. at 9.


[41]   The evidence presented at the December 2019 termination hearing established

       that Mother had stopped participating in or failed to begin most services,

       including substance abuse and domestic violence intervention services, by April

       2018 and then moved to Louisiana in June 2018 without informing DCS,

       failing to complete any services in the intervening year and a half until the

       termination hearing. “A pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” Lang, 861 N.E.2d at 372. Also, as

       we have recognized, “[e]ven assuming that [the parent] will eventually develop

       into a suitable parent, we must ask how much longer [the child] should have to

       wait to enjoy the permanency that is essential to her development and overall

       well-being.” Castro v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind.

       Ct. App. 2006), trans. denied. We, therefore, conclude that the juvenile court’s

       conclusion that there was a reasonable probability Mother would not remedy


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020   Page 22 of 23
       the conditions resulting in Child’s continued removal from Mother’s care was

       not clearly erroneous.2


[42]   Based on the record before us, we cannot say that the juvenile court’s

       termination of Mother’s parental rights to Child was clearly erroneous. We,

       therefore, affirm the juvenile court’s judgment.


[43]   Affirmed.


       Pyle, J., and Tavitas, J., concur.




       2
         We need not address whether the juvenile court properly concluded that there was a reasonable probability
       that the continuation of the parent-child relationship posed a threat to Child’s well-being because Indiana
       Code section 31-35-2-4(b)(2)(B) is written such that, to properly effectuate the termination of parental rights,
       the juvenile court need only find that one of the three requirements of subsection (b)(2)(B) has been
       established by clear and convincing evidence. See Ind. Code § 31-35-2-4(b)(2)(B); A.D.S. v. Ind. Dep’t Child
       Servs., 987 N.E.2d 1150, 1157 n.6 (Ind. Ct. App. 2013), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-399 | August 31, 2020                     Page 23 of 23